Allen, J.,
dissenting: The courts seem to have experienced some difficulty in defining the word “eligible,” as used in statutory provisions similar to the one under consideration in this case as well as in the various state constitutions. Taken by itself, the meaning of the word, to me, appears plain. Its derivation from the Latin word eligere, to choose, with the suffix ibie, ordinarily signifying able, or capable of, would seem to give the word, naturally, the signification of able to be, or capable of being, chosen. This signification seems to correspond with its ordinary use in the English language. The definition given by Webster is: “1. Proper to be chosen; qualified to be elected; legally qualified, as, eligible to office. 2. Worthy to be chosen or selected; desirable; preferable; as, an eligible situation for a house. The more eligible of the two evils.” Worcester defines it thus: “That may be elected; fit to be chosen; worthy of choice; preferable; desirable. (Politics.) Legally qualified; capable of being legally chosen.” Black’s Law Dictionary gives the *285following: “As applied to a candidate for an elective office, this term means capable of being chosen, the subject of selection or choice, and also implies competency to hold office, if chosen.” Section 1 of chapter 104 of the General Statutes of 1889 contains the following: .
“In the construction of the statutes of this state the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the legislature, or repugnant to the context of the statute: . . . Second. Words and phrases shall be construed according to the context, and the approved usage of the language; but technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in law, shall be construed according to such peculiar and appropriate meaning.”
In the passage of the statutory provision under consideration, two purposes may have been in contemplation—one, a prohibition on the officers and other persons rendered ineligible by the statute from being candidates at the election, and from being voted for at all; the other, a prohibition on the holding by one person of two offices, of the kinds mentioned, at the same time. The intention of the legislature is to be gathered mainly from the language used. It is fair to presume that members of the Kansas legislature have generally a fair understanding of the English language, and especially of the forcible, sipaple words derived from the Saxon. If the intention had been merely to prevent the holding of the office of county commissioner by a state, county, township, or city officer, or an employer, officer, or stockholder in any railroad, I apprehend there could hardly have been a member of either house to whom the simple Anglo-Saxon word “hold” would not have suggested itself, and who would not have used it in preference to the word “eligible.” The meaning of the section would then have been as the majority of this court construes it to be; but it would have read: “No person holding any state, county, township or city office, or any employer, officer, or stockholder in any railroad in’which the county owns stock, shall hold the office of county commissioner.” Of course, it *286is not to be expected that the legislature will in every instance select words of the most clear and unequivocal meaning, yet it is not to be presumed that words are used in the statute without careful consideration of their force and meaning. On the contrary, it is to be presumed the legislature has selected the words it deems most apt to convey its meaning. The word “eligible” cannot fairly be said to have a technical meaning in the law, different from its ordinary signification in the language. I think that not only the weight of reason, but of authority as well, is to the effect that the word “eligible” has reference to the status of the candidate at the date of the election. The electors then make their choice. That choice should be made from those persons who are eligible, fit to be chosen, worthy of choice. It does not seem reasonable that they should be required to take into consideration changes of condition, which' may or may not arise between the date of the election and the commencement of the term of office, but that the person, at the time of the election, should belong to the class of persons who are eligible. To this effect are the following cases: Searcy v. Grow, 15 Cal. 117; The State, ex rel., v. Clarke, 3 Nev. 566; Waldo v. Wallace, 12 Ind. 569; Gulick v. New, 14 id. 93; Carson v. McPhetridge, 15 id. 327; In re Corliss, 11 R. I. 638. In Jeffries v. Rowe, 63 Ind. 592, it was said: “The term ‘eligible’ means not only eligible to be elected to the office, but also eligible to hold it after the election.” In People v. Leonard, 73 Cal. 230, the court refers to the case of Searcy v. Grow, supra, and says:
“So it appears to us that when we come to consider the motive which must of necessity have actuated the constitutional assembly that enacted the provision which we are considering, and the cogent and powerful reasons which would occur to the mind of any earnest thinker why such a restriction should be placed on the holding of office by one man, at the same time, under more than one government, (such as that it would tend, if the duties of both offices were onerous, to the neglect of one or both, or to the undue influence of the officeholder as a powerful agent of some ambitious president or head of a department, if the federal office was a lucrative *287one, and the like,) that it was clearly intended that one holding a ‘lucrative office’ under the United States, should not hold a ‘civil office of profit’ under the state.”
The conclusion reached in that case was, that the inhibition applied both to the election and to the holding of the office thereafter; and that if a person, though qualified at the time of the election, afterward became disqualified by accepting a federal appointment, he could not hold both offices. In the case of The State, ex rel., v. Smith, 14 Wis. 498, it was held that, although there was uo statutory or constitutional provision in that state prohibiting an alien from holding the office of sheriff, a person who was still a subject of Great Britain was ineligible to that office. In the case of The State, ex rel., v. Murray, 28 Wis. 96, it was held, that a person who had not declared his intention to become a citizen at the date of the election, but who did so before his term of office commenced, might be elected clerk to the county board of supervisors. The court, however, says:
“In other words, I think that, in those cases as in this, the disqualifications relate to the holding of the office, and not to the election thereto. As • a matter of course, none of these remarks are intended to apply to a case where a different rule has been enacted by constitutional and statutory provision.”
This case can hardly be considered as upholding the views expressed in the opinion of the chief justice.
In the case of The State, ex rel., v. Clarke, supra, the court says:
“We agree with the defendant, that the framers of the constitution intended to prohibit one who was holding a lucrative federal office from holding a state office at the same time; but instead of restricting the meaning of the word ‘eligible,-’ as defendant contends, we think, to carry out the intention of the constitutional convention, we ought rather to give it a more extended signification than is generally given, and, that it means both incapable of being legally chosen and incapable of legally holding.”
To my mind, the reasoning of Mr. Justice Elliott, in his *288dissenting opinion in Smith v. Moore, 90 Ind. 307, is much more clear and convincing than that in the opinion of the majority of the court. The view of the supreme court of Minnesota, as appears in the case of Taylor v. Sullivan, 45 Minn. 309, meets my entire approval:
“Our inquiry is as to the meaning of the word ‘eligible/ as used in the constitution. In Webster’s Dictionary its meaning is defined to be: ‘ Proper to be chosen; qualified to be elected.’ In this, and the cognate words derived from the same source, (the Latin verb ‘eligere,’) the idea primarily involved is that of choosing, selecting. It is expressed in our words, ‘to elect,’ derived from the same Latin word. This primary and strictly proper signification of the word ‘eligible’ is also its well-understood popular meaning. If we had adopted the form ‘electible’ for the adjective, instead of following more nearly the form 'of the verb from which it is derived, the meaning might have been more obvious, but it would not have been different. In The State v. Murray, 28 Wis. 96, it was considered to be a fundamental principle of popular government, even in the absence of any constitutional or statutory restriction, that one who is not a qualified elector cannot legally hold an elective office. According to the opinion of Ryan, C. J., in the later case of The State v. Trumpf, 50 Wis. 103, this proposition should in principle be more broadly stated, and only such persons as are themselves eléctors at the time of the election should be deemed eligible to office. We think that this must certainly be so considered under a constitution which in effect declares that only such persons shall be eligible to elective offices.”
I am entirely satisfied with the decision in Privett v. Bickford, 26 Kas. 52, because the provision there under consideration contains the phrase “qualified to hold office,” which, of course, refers to the period covered by the term rather than the time of the election. Neither of the other cases appears to me to be decisive of the question in this state. It appears to me that the legislature has plainly said, in substance, that no person holding a township office shall be elected county commissioner. If the spirit of this law requires the courts to hold that no person, who, after election as county commissioner, though qualified at the time, shall hold both that and *289a township office at the same time, we still are not required to do away with the rule that is in terms declared in the statute. I perceive no inconsistency in the construction placed on the word by those courts which hold that the inhibition applies both to the time of the election and to the term of office.